Name: Council Regulation (EEC) No 3671/91 of 11 December 1991 laying down, in respect of hops, the amount of aid to producers for the 1990 harvest
 Type: Regulation
 Subject Matter: economic policy;  plant product
 Date Published: nan

 No L 349/6 Official Journal of the European Communities 18 . 12. 91 COUNCIL REGULATION (EEC) No 3671/91 of 11 December 1991 laying down, in respect of hops, the amount of aid to producers for the 1990 harvest Whereas on examination of the results of the 1990 harvest shows the need to fix aid for grops of varieties of hops cultivated in the Community ; whereas aid to produ ­ cers should also be granted for areas cultivated with expe ­ rimental strains, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hopsf), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 12 (7) and Article 12a thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parli ­ ament (3), Whereas Article 12 of Regulation (EEC) No 1696/71 provides that aid may be granted to hop producers to enable them to achieve a fair income ; whereas the amount of this aid is fixed per hectare and differs accor ­ ding to varieties, taking into account the average return on the areas in full production compared with the trends in costs ; Whereas Article 12a of the same Regulation provides that aid to producers may also be granted for areas cultivated with experimental strains in order to facilitate the deve ­ lopment of new varieties ; Article 1 1 . For the 1990 harvest, aid shall be granted to hop producers for the groups of varieties set out in the Annex as well as for experimental strains. 2. The amount of the aid shall be as set out in the Annex. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 1991 . For the Council The President P. BUKMAN ') OJ No L 175, 4 . 8 . 1971 , p. 1 . (2) OJ No L 353, 17. 12. 1990, p. 23. 0 OJ No C 326, 13. 12. 1991 . 18 . 12. 91 Official Journal of the European Communities No L 349/7 ANNEX Aid to hop producers for the 1990 harvest Group of varieties Aid amount (ECU/ha) Aromatic 340 Bitter 340 Other 340 Experimental strains 340